J-S47007-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    VEGAS GIBSON

                             Appellant                 No. 634 MDA 2020


              Appeal from the PCRA Order entered August 6, 2019
               In the Court of Common Pleas of Dauphin County
               Criminal Division at No: CP-22-CR-0001851-2004


BEFORE: STABILE, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                       FILED FEBRUARY 09, 2021

        Appellant, Vegas Gibson, appeals pro se from the August 6, 2019 order

entered in the Court of Common Pleas of Dauphin County, denying his fifth

petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Appellant contends he has satisfied

the newly-discovered facts exception to the PCRA’s timeliness requirements

based on our Supreme Court’s clarification of the term “cumulative evidence.”

He also asserts that the failure to grant him an opportunity to present

additional evidence in a new trial violates his equal protection rights under the

Fourteenth Amendment to the U.S. Constitution. Following review, we affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S47007-20


      The underlying facts are not in dispute.      The procedural history is

similarly undisputed. As reflected in the PCRA court’s memorandum opinion,

on May 16, 2005, a jury found Appellant guilty of one count each of criminal

homicide, former convict not to own a firearm, and recklessly endangering

another person, and two counts of aggravated assault. PCRA Court Opinion,

7/10/19, at 1. On July 26, 2005, the trial court imposed a sentence of life in

prison without possibility of parole. Id. Appellant’s initial PCRA petition was

withdrawn in favor of a direct appeal. This Court affirmed his judgment of

sentence on November 22, 2006. Our Supreme Court denied his petition for

allowance of appeal on April 25, 2007.

      Appellant filed a timely first PCRA petition in 2008. Following denial of

the petition, Appellant filed an appeal with this Court raising eight issues. On

November 9, 2011, we affirmed the PCRA court’s order, agreeing with the

PCRA court’s bases for rejecting seven of the eight issues and affirming the

PCRA court’s rejection of the remaining issue on different grounds.

Specifically, in that remaining issue, Appellant claimed direct appeal counsel

was ineffective for failing to challenge the exclusion of Appellant’s testimony

regarding his knowledge of witness Jason Brown’s violent acts history. The

testimony, he argued, would have been relevant to a likely aggressor defense.

He contended the testimony did not constitute hearsay because it was offered

to establish his state of mind, not the truth of the matter asserted.




                                     -2-
J-S47007-20


      This Court disagreed with both the ruling of the trial court and the

conclusion of the PCRA court that the testimony constituted hearsay.

However, based on a review of the record, the Court determined that

Appellant failed to demonstrate prejudice from the trial court’s error or

counsel’s omission on direct appeal. “The jury heard testimony from Appellant

regarding instances in which he personally observed [Jason] Brown commit

acts of violence and other witnesses testified at Appellant’s trial about violent

episodes in which Brown was involved.” Commonwealth v. Gibson, 43 MDA

2011, unpublished memorandum at 8 (Pa. Super. filed November 9, 2011)

(citing Notes of Testimony, Trial, 5/16/05-5/23/05, at 738-39). “In view of

this evidence, the excluded testimony was cumulative.”            Id.     Because

Appellant did not demonstrate that the outcome of the trial or direct appeal

would have been different if counsel had challenged the evidentiary ruling,

Appellant was not entitled to relief. Id.

      Appellant sought review of this Court’s decision. Our Supreme Court

denied his petition for allowance of appeal on June 20, 2012.           Appellant’s

second, third and fourth PCRA petitions were dismissed by the PCRA court and

his subsequent appeals to this Court were unsuccessful.

      Appellant filed the instant petition, his fifth, on March 7, 2019, claiming

that our Supreme Court refined the definition of “cumulative evidence” in

Commonwealth v. Small, 189 A.3d 961 (Pa. 2018), and that Small applies




                                      -3-
J-S47007-20


retroactively to evidence ruled inadmissible as hearsay at Appellant’s trial.1

By order entered August 6, 2019, the PCRA court dismissed the petition.

Appellant filed this appeal following reinstatement of his appeal rights nunc

pro tunc. The PCRA court did not order the filing of a Rule 1925(b) statement

but did file a statement in lieu of a Rule 1925(a) opinion on May 15, 2020,

noting that the court’s July 10, 2019 memorandum opinion addressed the

issue raised on appeal.

       The issue Appellant asks us to consider is:

       Whether the [PCRA] court abused its discretion by concluding that
       Commonwealth v. Small, 189 A.3d 961 (Pa. 2018) is not
       applicable to [Appellant] via equal protections of the laws provided
       by our Fourteenth Amendment.

Appellant’s Brief at 4.

       “Our review of the grant or denial of PCRA relief is limited to examining

whether the PCRA court’s findings of fact are supported by the record, and

whether its conclusions of law are free from legal error.” Small, 189 A.3d at

971 (citation omitted).        However, before we may consider the merits of

Appellant’s issue, we must first determine whether we have jurisdiction over

this appeal. As our Supreme Court recently reiterated, “[I]f a PCRA petition

is untimely, neither this Court nor the trial court has jurisdiction over the

petition. Without jurisdiction, we simply do not have the legal authority to



____________________________________________


1 We note that Small involved a timely first PCRA petition. Therefore, unlike
the case before us, the PCRA’s time bar was not at issue.

                                           -4-
J-S47007-20


address the substantive claims.” Commonwealth v. Reid, 235 A.3d 1124,

1143 (Pa. 2020) (citation omitted).

        As the PCRA court recognized, a PCRA petition—including a second or

subsequent petition—must be filed within one year of the time the petitioner’s

judgment of sentence was final. 42 Pa.C.S.A. § 9545(b). In this case, our

Supreme Court denied Appellant’s petition for allowance of appeal on April 25,

2007. He did not seek a writ of certiorari to the United States Supreme Court.

Therefore, his judgment of sentence became final 90 days later, on July 24,

2007, at the expiration of the time for seeking a writ of certiorari. U.S.Sup.Ct.

Rule 13. In accordance with 42 Pa.C.S.A. § 9545, he had until July 24, 2008

to file a timely PCRA petition. The instant petition, filed on March 7, 2019, is

untimely on its face. Therefore, neither the PCRA court nor this Court may

consider the merits of the petition unless Appellant satisfied an exception to

the PCRA’s timeliness requirements.

        In his PCRA petition, Appellant claimed time bar exceptions for newly-

discovered facts under Section 9545(b)(1)(ii) and a newly-recognized

constitutional right under Section 9545(b)(1)(iii).2 The PCRA court addressed

his claimed exceptions, stating:

____________________________________________


2   Section 9545(b) provides, in relevant part:

        Time for filing petition.—




                                           -5-
J-S47007-20


       [Appellant] argues that Small created a constitutional right and
       that right retroactively applies to testimony that was excluded
       from his trial. He argues this right applies via the equal protection
       clause of the 14th Amendment. However, this is not an accurate
       interpretation of Small. In Small, a witness came forward after
       the original trial with testimony to evidence unknown to either
       party at the time of the trial. In other words, the witness provided
       “after-discovered evidence” to the parties. The court in Small
       ruled that this “after-discovered evidence,” evidence which was
       not known to either party at the time of the trial, was not “merely
       cumulative” to arguments made by the defense during trial. The
       testimony [Appellant] is seeking to have reviewed under the
       Small court’s “merely cumulative” definition, is not “after-
       discovered evidence,” and therefore Small does not apply.
       Furthermore, the “merely cumulative” definition is not a
       substantive constitutional right. It is an evidentiary test, and
       therefore not one of the three enumerated timeliness exceptions.
       Finally, the Supreme Court did not hold that Small applies
       retroactively, and therefore it does not apply to [Appellant’s] case.

PCRA Court Opinion, 7/10/19, at 5 (footnote omitted).
____________________________________________


       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

              ....



          (ii) the facts upon which the claim is predicated were
          unknown to the petitioner and could not have been
          ascertained by the exercise of due diligence; or



          (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States or
          the Supreme Court of Pennsylvania after the time period
          provided in this section and has been held by that court to
          apply retroactively.


42 Pa.C.S.A. § 9545(b)(1).

                                           -6-
J-S47007-20



      In his brief, Appellant suggests that the PCRA court erred by addressing

only the constitutional right exception set forth in Section 9545(b)(1)(iii).

Appellant’s Brief at 13. He contends the court chose not to address Appellant’s

claimed exception under Section 9545(b)(1)(ii) for newly discovered facts.

However, we believe the above excerpt reflects that the PCRA court not only

dismissed the claimed constitutional right exception, but also rejected

Appellant’s contention the testimony in question constituted “after-discovered

evidence,” i.e., evidence that was unknown to him at the time of trial. PCRA

Court Opinion, 7/10/19, at 5.      Therefore, the testimony would not be

“cumulative evidence” under the Small court’s definition. Id.

      In Small, the appellant based his “newly-discovered evidence”

exception to the PCRA’s time bar on an affidavit obtained post-trial from a

witness who admitted she withheld information from police when questioned

after a murder and continued to withhold information when she testified at

trial. Whereas Small was able to demonstrate he was previously unaware of

the witness’s testimony, Appellant cannot demonstrate that the facts upon

which his claim is predicated were unknown to him. In fact, he acknowledges

he wanted to introduce the evidence at trial as part of his self-defense claim.

Appellant’s Brief at 11-12.   Moreover, as the PCRA court observed, Small

involved an evidentiary matter, not a constitutional right recognized by our

Supreme Court as retroactive. As our Supreme Court explained in Reid,




                                     -7-
J-S47007-20


      “under appropriate circumstances, a judicial opinion can provide
      an independent basis for a new PCRA claim pursuant to 42 Pa.C.S.
      § 9545(b)(1)(iii), which creates a limited exception” for new
      constitutional rights that have been held to apply retroactively.
      But a judicial opinion — even one which may establish a new
      theory or method of obtaining relief — “does not amount to a new
      ‘fact’ under [S]ection 9545(b)(1)(ii) of the PCRA.”

Reid, 235 A.3d at 1148 (quoting Commonwealth v. Watts, 23 A.3d 980,

983 n.3 and 987 (Pa. 2011)).

      We agree with the PCRA court’s conclusion that Small did not create a

new constitutional right and that, by Appellant’s own admission, the evidence

in question was known to Appellant at the time of trial and cannot be

considered “newly-discovered evidence.”        Therefore, as the PCRA court

correctly determined, Appellant has failed to plead and prove an exception to

the PCRA’s time bar. As a result, that court, as well as this Court, is precluded

from considering the merits of Appellant’s petition.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2021




                                      -8-